                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE HALEY,                                   Case No. 18-cv-07542-HSG
                                   8                     Plaintiff,                        ORDER DENYING PLAINTIFF’S EX
                                                                                           PARTE APPLICATION TO MODIFY
                                   9              v.                                       SCHEDULING ORDER
                                  10     CLARK CONSTRUCTION GROUP-                         Re: Dkt. No. 46
                                         CALIFORNIA, INC.,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Lawrence Haley moved ex parte to modify the scheduling order to extend the fact

                                  14   discovery deadline from August 19, 2019 to October 2, 2019. Dkt. No. 46 (“Mot.”). The Court

                                  15   held a hearing on the ex parte application on August 22, 2019. Having carefully considered the

                                  16   parties’ arguments, the Court DENIES Plaintiff’s ex parte application, and explains its reasoning

                                  17   briefly for the record.

                                  18     I.    LEGAL STANDARD
                                  19           Federal Rule of Civil Procedure 16 provides that “[a] schedule may be modified only for

                                  20   good cause and with the judge’s consent.” Fed. R. Civ. P. 16. “Rule 16(b)’s ‘good cause’

                                  21   standard primarily considers the diligence of the party seeking the amendment.” Johnson v.

                                  22   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.1992); see also Fed. R. Civ. P. 16

                                  23   Advisory Committee’s Notes (1983 amendment) (noting court may modify schedule “if it cannot

                                  24   reasonably be met despite the diligence of the party seeking the extension”). Thus, “Rule 16(b)’s

                                  25   ‘good cause’ standard primarily considers the diligence of the party seeking the amendment.” Id.;

                                  26   see also Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). Where the moving

                                  27   party has not been diligent, the inquiry ends, and the motion should be denied. Zivkovic v. S. Cal.

                                  28   Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002); Johnson, 975 F.2d at 609. Whether or not to
                                   1   reopen discovery is in the discretion of the district court: the district court has “wide latitude in

                                   2   controlling discovery.” United States v. Reliance Ins. Co., 799 F.2d 1382, 1387 (9th Cir. 1986).

                                   3    II.   DISCUSSION
                                   4          Plaintiff filed his ex parte application the day discovery closed, seeking to extend the

                                   5   discovery deadline because of Defendant’s purportedly belated production of documents. Mot. at

                                   6   3–4. According to Plaintiff, those produced documents “revealed more than six (6) additional

                                   7   witnesses.” Mot. at 4. However, Plaintiff’s motion fails to specifically identify what additional

                                   8   discovery Plaintiff requests. At the hearing, Plaintiff’s counsel clarified that she was seeking to

                                   9   depose Bashir Zayid and Steve Highland, individuals whose email addresses were included in

                                  10   Defendant’s “belatedly produced documents.” See Dkt. No. 46-3, Ex. 12.

                                  11          The Court finds Plaintiff failed to show good cause why he should be allowed to extend

                                  12   discovery. The alleged “belatedly produced documents” were just five additional emails, totaling
Northern District of California
 United States District Court




                                  13   nineteen pages, which Defendant produced to Plaintiff on August 6, 2019, weeks before the

                                  14   discovery cut-off. See id. Plaintiff accuses Defendant of “trial by ambush and document

                                  15   dumping,” but Defendant’s conduct hardly qualifies for such labels. See Mot. at 4. Given the

                                  16   minimal number of documents, Plaintiff could have sought to depose Mr. Zayid and Mr. Highland

                                  17   well before the August 19, 2019 discovery cut-off. Further, some of these documents were

                                  18   already produced to Plaintiff, and Defendant identified Mr. Zayid in a discovery response in July

                                  19   2019. See Dkt. No. 49-1 ¶¶ 12, 20. Plaintiff clearly was not diligent in seeking to extend

                                  20   discovery.

                                  21   III.   CONCLUSION
                                  22          For the reasons set forth above, the Court DENIES Plaintiff’s ex parte application to

                                  23   modify the scheduling order.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 10/9/2019

                                  26                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge
                                  28
                                                                                           2
